DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant's arguments and amendments, filed on 06/30/2022 has been entered and carefully considered. Claims 1, 5, 11 and 15 are amended. Claims 1, 3-11 and 13-20 have been examined and rejected.

 			Response to Amendment and Arguments
3.	Applicant’s amendments and arguments filed on 06/30/2022 with respect to rejections of claims 1, 3-11 and 13-20 have been considered but are moot in view of the new ground of rejection necessitated by applicant’s amendment.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3, 4, 10, 11, 13, 14 and 20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Babu et al. (U.S. PGPub 2017/0337279) in view of Ahlers (U.S. PGPub 2014/0324675). 
As per claims 1 and 11
 	Babu teaches a system, comprising: a processor; a communications module coupled to the processor; and a memory coupled to the processor, the memory storing instructions that, when executed, configure the processor to: receive, via the communications module from a client device associated with an entity, input including a selection of a first operation (BABU see para 0024, step 300, the resource allocation program 110 generates the query 140. The resource allocation program 110 may generate the query 140 responsive to a computer application or computer program instructions, such as instructions to request data from the database server 160. The query 140 may be directed to the database server 160, which allocates the predetermined quantity of computing resources 170 to the query 140); 
determine a threshold quantity of resources associated with the first operation; allocate a first quantity of resources associated with one or more database records of the entity to the first operation (BABU see para 0025, At 320, the resource allocation program 110 determines the quantity of running resources 120 that the query 140 would require such that its running speed exceeds the speed threshold 130 identified at step 310 by analyzing the query 140, evaluating the steps included with the query 140, and estimating how much memory space is necessary for the query 140 to be processed at a speed greater than the speed threshold 130, the quantity of running resources 120 may be based on a predetermined formula or other heuristic, the resource allocation program 110 may estimate a quantity of computing resources required based on previous queries that were similar to the query 140);
 BABU fails to exclusively teach detect a trigger condition associated with the first operation for generating offers for lending resources to the entity in connection with the first operation, the trigger condition including at least one of a projected completion time, a resource cost, or a location associated with the first operation; determine, based on profile data associated with the entity, a resource borrowing capacity of the entity; and in response to detecting the trigger condition: determine a second quantity of resources associated with the entity for allocation to the first operation based on (1) a difference between the threshold quantity of resources associated with the first operation and a total quantity of resources associated with the one or more database records of the entity previously allocated to the first operation, and (2) the resource borrowing capacity of the entity; and transmit, to the client device, a message representing an offer for lending the second quantity of resources.
In a similar field of endeavor Ahlers teaches 
detect a trigger condition associated with the first operation for generating offers for lending resources to the entity in connection with the first operation (Ahlers see para 0041,  upon successful enrollment a consumer into a line of credit product an enrollment flag will be set for that borrower/customer as a trigger condition a line or line of credit amounts will be determined by a bank, or other financial institution facilitated through a line of credit processor, establishing a line of credit with a bank through an on-line access interface with the bank 302, as an offer lending initial total line amounts can be limited to $300 for cardholders with less than one month of electronic deposits), 
the trigger condition including at least one of a projected completion time (Ahlers see para 0042,  amounts will be based upon recurring electronic deposit amounts in certain amount in time, initial total line amounts can be limited to $300 for cardholders with less than one month of electronic deposits, initial total line amounts for borrowers with one or more month of electronic deposits can equal a preselected percentage, 80 percent, of the average net electronic deposit amount , mount of deposit/# of deposits rounded down to the nearest preselected increment, $20, total line amounts for all borrowers equal 80 percent of the average electronic deposit amount rounded down to the nearest $20, the maximum total line amount at any time, for example, can be twice the full monthly limit, $600, a resource cost or a location associated with the first operation);
determine, based on profile data associated with the entity, a resource borrowing capacity of the entity (Ahlers, see fig. 6 and para 0042, 0043, 0053 at step 304 it is checked is customer has access to the fund established by the line of credit by checking different conditions such as if the borrower initiates draws for more than twelve consecutive 35 days the line can be reduced by $100 each period thereafter until it reaches $, after one period of $0 availability, the initial $300 line amount will be restored and subsequent line amounts calculated as detailed above, if, on the other hand, the card balance is negative for seven consecutive days, the line can be suspended until such time that the card balance is positive , If a prepaid debit card balance is negative for up to seven consecutive days, the customer will not be able to access the line of credit product until the customer's card has a positive balance); 
and in response to detecting the trigger condition: 
determine a second quantity of resources associated with the entity for allocation to the first operation based on:

(1) a difference between the threshold quantity of resources associated with the first operation and a total quantity of resources associated with the one or more database records of the entity previously allocated to the first operation (Ahlers see para and fig. 6 and para 0064,  determining whether access to funds through the line of credit should occur for a customer transaction 304 and providing only one or more preselected increments of funds for the customer transaction 306, where the preselected increments, such as $20, for is  less than a total available line of credit, such as $300,  decrementing the total available line of credit, $300, by the one or more preselected increments of $20, provided for the customer transaction and a predetermined fee amount, $1 or $2, for each of the one or more preselected increments of funds 308 ), and
(2) the resource borrowing capacity of the entity (Ahlers see para and fig.5  para 0043, 0053, 0064, determining whether access to funds through the line of credit should occur for a customer transaction 304, at step 304 it is checked is customer has access to the fund established by the line of credit by checking different conditions such as if the borrower initiates draws for more than twelve consecutive 35 days the line can be reduced by $100 each period thereafter until it reaches $, after one period of $0 availability, the initial $300 line amount will be restored and subsequent line amounts calculated as detailed above, if, on the other hand, the card balance is negative for seven consecutive days, the line can be suspended until such time that the card balance is positive , If a prepaid debit card balance is negative for up to seven consecutive days, the customer will not be able to access the line of credit product until the customer's card has a positive balance); 
and transmit, to the client device, a message representing an offer for lending the second quantity of resources (Ahlers see para 0066, 0067, determining whether access to funds through the line of credit should occur, providing only one or more preselected increments of funds, the preselected increments being less than a total available line of credit with the bank, and decrementing the total available line of credit by the one or more preselected increments and a predetermined fee amount for each of the one or more preselected increments of funds, offering incremental micro-loans and fees with each increment through credit cards or bank account debit cards).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of BABU with the teaching of Ahlers, as doing so would provide an efficient method for combining of product enhancements with other complimentary enhancements and can continue to provide significantly improved services and products to underserved people by banking or other financial institutions with the conveniences of traditional banking products (Ahlers see para 0015).
As per claims 3 and 13
BABU In view of Ahlers teaches the system of claim 1, wherein determining the second quantity of resources comprises determining an increase in quantity of resources associated with the entity for allocation to the first operation (BABU see para 0027, step 330, the resource allocation program 110 determines whether the quantity of running resources 120 is greater than or equal to the predetermined quantity of computing resources 170 by identifying the algebraic difference between the quantity of running resources 120 and the predetermined quantity of computing resources 170 and identifying whether the difference is positive, if the differences is positive, the quantity of running resources 120 is greater than (increase) the predetermined quantity of computing resources 170).

As per claims 4 and 14
BABU In view of Ahlers teaches the system of claim 3, wherein determining the increase in quantity of resources associated with the entity for allocation to the first operation comprises determining a quantity of resources available for borrowing by the entity, and wherein the instructions, when executed, further configure the processor to transmit, to the client device, a signal representing a second message indicating the quantity of resources available for borrowing (BABU see para 0022, 0028 and 0035 step 430, the resource allocation program 210 selectively allocates the additional computing resources 220 to the query 240, based on the resource allocation program 210 receiving the option notification 250, option notification 250 may be an alert, or indication capable of being received and understood by the resource allocation program 210, the resource allocation program 210 receives the option notification 250 from the application server 280, the option notification 250 may include an indication that a user responded to a request for input, such as the option 150).

As per claims 10 and 20
BABU In view of Ahlers teaches the system of claim 1, wherein detecting the trigger condition comprises detecting that the threshold quantity of resources associated with the first operation has changed (BABU see para 0022, 0028 and 0035 step 430, the resource allocation program 210 selectively allocates the additional computing resources 220 to the query 240, based on the resource allocation program 210 receiving the option notification 250, option notification 250 may be an alert, or indication capable of being received and understood by the resource allocation program 210, the resource allocation program 210 receives the option notification 250 from the application server 280, the option notification 250 may include an indication that a user responded to a request for input, such as the option 150).

6.	Claims 5, 6, 8, 15, 16 and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Babu et al. (U.S. PGPub 2017/0337279) in view of Ahlers (U.S. PGPub 2014/0324675) in view of Kairali et al. (U.S. PGPub 2018/0254996).
As per claims 5 and 15
BABU in view of Ahlers teaches the system of claim 4, yet fails to teach wherein detecting the trigger condition comprises determining that the quantity of resources available for borrowing is greater than a difference between the threshold quantity of resources associated with the first operation and the first quantity.  
In a similar field of endeavor Kairali teaches wherein detecting the trigger condition comprises determining that the quantity of resources available for borrowing is greater than a difference between the threshold quantity of resources associated with the first operation and the first quantity (At 510, computing device 110 determines whether the current capacity is less than the demanded capacity. If the current capacity is less than the demanded capacity, method 500 proceeds to 512 and computing device 110 triggers a scale up of resources allocated to the target microservice. For example, computing device 110 may trigger a scale up of resources allocated to the target microservice to the demanded capacity).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of BABU in view of Ahlers with the teaching of Kairali, as doing so would provide an efficient method for automatic scaling of resources allocated to microservices based on projected demand data received from consumers (Kairali see para 0002).

As per claims 6 and 16
BABU in view of Ahlers teaches the system of claim 3, yet fails to teach wherein the entity is associated with at least one other operation different from the first operation, and wherein determining the increase in quantity of resources associated with the entity for allocation to the first operation comprises determining a change in allocation of resources associated with the entity to one or more of the at least one other operation.
In a similar field of endeavor Kairali teaches wherein the entity is associated with at least one other operation different from the first operation, and wherein determining the increase in quantity of resources associated with the entity for allocation to the first operation comprises determining a change in allocation of resources associated with the entity to one or more of the at least one other operation (Kairali see 0049-0053, at step 302, consumer computing device 130 determines a list of all target microservices to be executed, a user of consumer computing device 130 may activate a particular application, service, or other feature on consumer computing device 130 that results in calls to microservices 118 of computing device 110, in response to the user activation, the consumer computing device 130 may determine a list of target microservices, one or more initial microservices to be executed, and any other microservices that are associated with those microservices that may also need to be executed).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of BABU in view of Ahlers with the teaching of Kairali, as doing so would provide an efficient method for automatic scaling of resources allocated to microservices based on projected demand data received from consumers (Kairali see para 0002).

As per claims 8 and 18
BABU in view of Ahlers teaches the system of claim 1, yet fails to teach wherein detecting the trigger condition comprises determining, based on transactions data for the entity, that at least a threshold number of transactions associated with the first operation have been completed.
In a similar field of endeavor Kairali teaches wherein detecting the trigger condition comprises determining, based on transactions data for the entity, that at least a threshold number of transactions associated with the first operation have been completed (Kairali see para 0053, FIG. 4, a single microservice 402 is called or consumed by each of microservices 404, 406, and 408, and directly by a client 410, microservice 402 may execute an API that consumes a large amount of CPU processing power, each of microservices 404, 406, and 408, and client 410, or the consumer computing devices 130 that call each of microservices 404, 406, 408 or client 410, may determine a projected demand for microservice 402 and may call the demand data publish API 120 to publish the projected demand for microservice 402 to computing device 110, the projected demand data 122 may be a number of times that microservice 402 will get called in a predetermined period of time, the next 30 minutes, the SCALE DOWN threshold may be set as 1/30 minutes and the SCALE UP threshold may be set as 100/30 minutes).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of BABU in view of Ahlers with the teaching of Kairali, as doing so would provide an efficient method for automatic scaling of resources allocated to microservices based on projected demand data received from consumers (Kairali see para 0002).

7.	Claims 7 and 17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Babu et al. (U.S. PGPub 2017/0337279) in view of Ahlers (U.S. PGPub 2014/0324675) in view of Balebail (U.S. PGPub 2011/0179015).
As per claims 7 and 17
BABU in view of Ahlers teaches the system of claim 1, yet fails to teach wherein the input also includes a date parameter associated with the first operation, and wherein detecting the trigger condition comprises determining that a current date is within a time range defined based on the date parameter associated with the first operation.  
In a similar field of endeavor Balebail teaches wherein the input also includes a date parameter associated with the first operation, and wherein detecting the trigger condition comprises determining that a current date is within a time range defined based on the date parameter associated with the first operation (Balebail, see para 0034, the select trigger 22 of fig. 1 may increase or decrease CPU resources, such as CPU time, I/O prioritization for execution of a SQL query statement based on whether a WHERE clause thereof meets one or more predetermined criteria. Note that the trigger policy 26 is not limited to just criteria from the where clause. It can include additional conditions such as which "named user" is executing the query or DML operation, the time of day the query is executed).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of BABU in view of Ahlers with the teaching of Balebail, as doing so would provide an efficient method for resource allocation system for a database environment adapted to receiving a first signal from a user input device to identify a query statement and to determine a resource to be used when the query statement is executed (Balebail see para 0005-0006).

8.	Claims 9 and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Babu et al. (U.S. PGPub 2017/0337279) in view of Ahlers (U.S. PGPub 2014/0324675) in view of Murugesan et al. (U.S. PGPub 2017/0213257).
As per claims 9 and 19
BABU in view of Ahlers teaches the system of claim 1, yet fails to teach wherein the input also includes at least one location associated with the first operation, and wherein detecting the trigger condition comprises detecting, based on location data for the client device, that the client device is located at one of the at least one location.  
In a similar field of endeavor Murugesan teaches wherein the input also includes at least one location associated with the first operation, and wherein detecting the trigger condition comprises detecting, based on location data for the client device, that the client device is located at one of the at least one location (Murugesan, see 0053-0054 and 0076-0077, user profile of user u may also include contextual data, such as where the user is currently located, the weather at such location, current events at such location, etc. For instance, the ad request may include a GPS (global positioning satellite) value or access point location for the user u, and other contextual data may be scraped from other databases, such as a weather or entertainment event web site for such location).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of BABU in view of Ahlers with the teaching of Murugesan, as doing so would provide an efficient method for receiving queries from a corresponding plurality of query client devices and outputting query results to such corresponding query clients using a training engine configured for generating and adjusting a model for predicting an estimation of resource usage for execution of each received query based on each query's corresponding feature vector having a plurality of values pertaining to the query and a system status (Murugesan see para 0006).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJOY K ROY whose telephone number is (571)270-0675.  The examiner can normally be reached on Mon-Fri 8:30am-5:00pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nicholas R. Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.

/SANJOY ROY/
Examiner, Art Unit 2443

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443